Name: 96/587/EC: Commission Decision of 30 September 1996 on the publication of the list of recognized organizations which have been notified by Member States in accordance with Council Directive 94/57/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  technology and technical regulations;  transport policy;  environmental policy;  political framework
 Date Published: 1996-10-10

 Avis juridique important|31996D058796/587/EC: Commission Decision of 30 September 1996 on the publication of the list of recognized organizations which have been notified by Member States in accordance with Council Directive 94/57/EC (Text with EEA relevance) Official Journal L 257 , 10/10/1996 P. 0043 - 0043COMMISSION DECISION of 30 September 1996 on the publication of the list of recognized organizations which have been notified by Member States in accordance with Council Directive 94/57/EC (Text with EEA relevance) (96/587/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organizations and for the relevant activities of maritime administrations (1), and in particular Article 4 (5) thereof,Whereas Member States have notified organizations recognized by them pursuant to Article 4 (1) of Directive 94/57/EC,HAS ADOPTED THIS DECISION:Article 1 The organizations recognized by Member States pursuant to Article 4 (1) of Council Directive 94/57/EC are those listed in the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 30 September 1996.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 319, 12. 12. 1994, p. 20.ANNEX American Bureau of Shipping (ABS)Bureau Veritas (BV)China classification Society (CCS)Det Norske Veritas (DNV)Germanischer Lloyd (GL)Hellenic Register of Shipping (HR)Korean Register of Shipping (KR)Lloyd's Register of Shipping (LR)Nippon Kaiji Kyokai (NK)Registro italiano navale (RINA)